—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion and defendant’s cross motion for summary judgment on the ground that there is an issue of fact whether plaintiffs 25-year-old daughter may be deemed a resident of plaintiffs household for purposes of the supplementary uninsured motorists (SUM) endorsement of plaintiffs policy of automobile insurance (see, Kradjian v American Mfrs. Mut. Ins. Co., 206 AD2d 801). Although it is undisputed that plaintiffs daughter resided primarily with her father, there is conflicting evidence whether she also resided with plaintiff within the meaning of the SUM endorsement (see, Nationwide Ins. Co. v Allstate Ins. Co., 181 AD2d 1022). We reject defendant’s contention that the daughter’s age is a determinative factor inasmuch as the policy has no age restrictions. (Appeals from Order of Supreme Court, Monroe County, VanStrydonck, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.